Citation Nr: 0320332	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
secondary to sarcoidosis.

2.  Entitlement to a disability rating in excess of 30 
percent for sarcoidosis.  

3.  Entitlement to a disability rating in excess of 10 
percent for eczema.  

4.  Entitlement to a disability rating in excess of 10 
percent for fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The veteran had active military service from March 1986 to 
December 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in March 1998 and in December 
2000 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  

Pursuant to 38 U.S.C.A. §§  7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in March 2003, and to make the final 
determination of the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, has modified VA's duty 
to notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
As no document of record meets the specific notice 
requirements erected by the VCAA, further procedural 
development is needed.  Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).  Also, the Board determines that additional 
evidentiary development is needed. 

In order to comply with the law and judicial precedent, 
ensuring due process of law, and to assist the veteran in 
developing the evidence necessary to substantiate his claim, 
case is remanded for the following action:  

1.  Ensure compliance with the VCAA provisions, 
pertaining to the duty to notify and duty to 
assist, codified, in part, at 38 U.S.C.A. §§ 5103, 
and 5103A; 38 C.F.R. § 3.159.  The notice should 
include the type of evidence, not previously 
submitted, to substantiate the claims.  Also, 
notify the veteran that VA will obtain records of 
Federal agencies, including VA records, he 
identifies; and that he is responsible for 
identifying and submitting records from State or 
local governments, private health-care providers, 
current or former employers and other non-Federal 
governmental sources, unless he signs a release, 
which would authorize VA to obtain them.  

2.  Obtain records from Central North, Alabama 
Health Services, P. O. Box 18488, Huntsville, AL 
35804, for treatment of sarcoidosis since January 
2002.  

3.  Contact the veteran and request that he provide 
the names and addresses of any other health-care 
providers who have treated him for sarcoidosis, 
eczema, and fibromyalgia since 2002.  If any 
records are identified, then obtain the records. 

4.  Obtain records from the Huntsville VAMC and the 
Birmingham VAMC, pertaining to treatment of 
sarcoidosis since 2002.  The records must include 
the imaging and laboratory results, including the 
lab results requested by the examiner at the March 
2002 VA examination, along with the lists of 
medications prescribed for the veteran's service-
connected sarcoidosis, eczema, and fibromyalgia.  

5.  Schedule the veteran for a VA examination by a 
pulmonologist for the purpose of determining the 
current level of disability resulting from 
sarcoidosis, including skin lesions, fibromyalgia 
or liver involvement.  The examination should 
include pulmonary and liver function tests and X-
rays.  The examiner is asked to comment on whether 
the steroid dose for treatment of sarcoidosis is 
high or low.  If liver dysfunction is present, the 
examiner is asked to express an opinion as to 
whether the current liver involvement is related to 
sarcoidosis or a complication of steroid therapy.  
The claims folder must be reviewed by the examiner 
prior to the examination. 

6.  Above the development is completed, adjudicate 
the issues.  If any determination remains adverse 
to the veteran, furnish him and his representative 
a supplemental statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


